Citation Nr: 1446122	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment in the amount of $2,497, to include the preliminary consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to March 1976. 

This matter is on appeal from an August 2011 Pension Management Center (PMC) decision in St. Paul, Minnesota, which determined that the Veteran had received an overpayment in the amount of $2497. 

While the PMC has persisted in characterizing the issue as "Whether VA was correct to pay compensation as the greater benefit," the PMC was informed several times by the Veteran that the issue was the validity of the debt and a waiver of indebtedness (see May 2012 appeal, April 2012 Reports of General Information, and September 2011 notice of disagreement). The PMC was also informed several times that countable income or "compensation as the greater benefit" was NOT at issue (see documents referenced above) as the Veteran agreed that compensation was the greater benefit than pension. As a result, the Board has characterized the issues on the title page accordingly. 

In April 2012 and May 2013, the Veteran withdrew a prior request for a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds that the Veteran is disputing the validity of the outstanding debt, and, in the alternative, seeking a waiver of overpayment. The Veteran states the creation of any debt was due to administrative error on behalf of VA. 

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness. Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98 (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. 38 C.F.R. § 1.911(c)(1) (2013). The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper, 1 Vet. App. at 434 .

The May 2012 Statement of the Case (SOC) concerning the waiver of the overpayment did not notify the appellant of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself. Since the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance. Therefore, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and re-adjudication of the request for overpayment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an accounting of the debt. 

2.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created. If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error. 

3.  If any overpayment is found to be valid and properly created, review the record and consider the request for a waiver of overpayment. 

4.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a Supplemental Statement of the Case (SSOC) to the appellant addressing all pertinent laws, regulations, and evidence of record. A reasonable time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

